Citation Nr: 0728538	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-16 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the overpayment of Department of Veterans Affairs 
(VA) educational assistance benefits in the calculated amount 
of $8,673.23 was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney At 
Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from May 1988 to November 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

As will be discussed in greater detail below, the RO's 
finding that the veteran owed a debt is the result of 
investigations conducted by the RO in Manila, Philippines, 
and subsequently the VA Office of Inspector General (OIG) in 
San Francisco, California, of the enrollment of 60 veterans 
at Ramon Magsaysay University in the Philippines.  As a 
result of these investigations, both the Manila RO and the 
OIG in San Francisco determined that these 60 veterans were 
not regularly attending classes, but were, instead, receiving 
course credit in return for buying supplies and other 
"gifts" for the school and for individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over 
claims involving educational assistance, subsequently advised 
each of the 60 veterans that overpayments had been created as 
a result of these findings, including the overpayment of 
$8,673.23 that is the subject of this decision.

The Board notes that the veteran has submitted multiple 
requests for a Board hearing during the course of this 
appeal.  In his April 2004 VA Form 9, for example, the 
veteran requested a Board hearing to be held in Washington, 
DC.  However, the veteran's attorney later indicated in 
February 2005 correspondence that the veteran, as well as 
other veterans represented by the attorney, wanted a Travel 
Board hearing.  In July 2006, the veteran's attorney asked 
that the Board schedule one hearing for all of the veterans 
he represented to include the veteran in this appeal rather 
than hold individual hearings for each veteran.  The Board 
sent correspondence to the veteran's attorney in August 2006 
explaining that the Board does not have the authority to 
allow a representative to appear for a personal hearing to 
present argument on behalf of all of the veterans he 
represents nor does it have the authority to allow all of the 
veterans to appear for a single hearing.  The Board further 
advised that each veteran represented by the attorney was 
entitled to appear at a personal hearing and to have their 
representative present at that hearing.  The Board hearing 
that had been scheduled for the veteran approximately one 
week later in Washington, DC (i.e., in August 2006) was 
postponed.  In October 2006 correspondence, the veteran's 
attorney again requested that the veteran, along with the 
other veterans he represented in similar appeals, be afforded 
with a single Board hearing to be held in Washington, DC.  

The record reflects that the veteran was subsequently 
scheduled for an individual Board hearing to be held in 
Washington, DC in February 2007.  Although the veteran's 
representative appeared for other hearings scheduled that 
day, he did not report for the hearing scheduled for this 
particular veteran.  In June 2007, he requested that a 
hearing be rescheduled and argued that the Board's policy of 
not allowing representatives to present oral argument is 
erroneous.  In September 2007 correspondence, the 
representative was informed that his motion for yet another 
hearing was denied, and this motion was considered by the 
Veterans Law Judge designated to conduct the hearings in 
February 2007.  Accordingly, the veteran's Board hearing 
request is considered withdrawn.  Furthermore, pursuant to 38 
C.F.R. § 20.700(b), the purpose of a Board hearing is to 
receive relevant testimony and argument from a claimant and 
any witnesses, but a hearing will not normally be scheduled 
solely for the purpose of receiving argument by a 
representative.  The Board is bound to follow this regulation 
enacted by the Secretary, as it is not patently inconsistent 
with the statutes enacted by Congress nor does it violate any 
due process rules due the veteran in the course of this 
administrative proceeding.

The veteran's attorney has also submitted additional evidence 
directly to the Board, most recently in January 2007 and July 
2007.  This evidence was mostly duplicative of evidence 
already of record.  However, to the extent some of it was 
new, the attorney also waived initial RO consideration of the 
evidence, which allows the Board to proceed.  Further, on 
this point, the veteran's attorney argued in a June 2007 
statement that the RO had failed to provide the veteran a 
supplemental statement of the case as required by law.  
However, in this case, between issuance of the statement of 
the case in March 2004 and certification of the appeal to the 
Board in June 2006, the RO did not receive any new and 
pertinent "evidence" that would require issuance of a 
supplemental statement of the case.  Rather, the bulk of the 
documents received during that time frame concerned 
additional arguments from the veteran's attorney - which are 
not evidence.  The attorney also submitted copies of 
documents the RO had already considered - which were not new.  
As for any evidence received after this appeal was certified 
to the Board, as noted, the attorney has waived initial RO 
consideration.  

While the Board recognizes that the veteran's attorney has 
asserted at various times during the course of this appeal 
that the veteran is entitled to waiver of his debt, the issue 
of entitlement to waiver of recovery of an overpayment of VA 
compensation benefits has not been procedurally prepared or 
certified for appellate review and is outside the scope of 
this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  
A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1).  
In this case, the veteran did not exercise his rights to 
request waiver within a timely manner.


FINDINGS OF FACT

1.  The veteran was enrolled in a program of education at 
Ramon Magsaysay Technological University (RMTU) to achieve a 
Diploma in Agricultural Technology.

2.  For the period of April 16, 2001 to April 4, 2003, the 
veteran received educational assistance benefits administered 
in the amount of $8,673.23 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO 
determined that a fraud scheme was perpetuated by the 60 
veterans enrolled at RMTU, including the veteran that is the 
subject of this decision.

4.  The investigation concluded that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes. 

5.  An investigation conducted by the VA Office of Inspector 
General in San Francisco also determined that a fraud scheme 
was perpetuated by all 60 veterans enrolled at RMTU, and that 
the fraud resulted in these students collecting VA 
educational assistance benefits even though they were not 
really attending classes.

6.  The veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $8,673.23 was 
validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance 
benefits in the amount of $8,673.23 is valid.  38 U.S.C.A. §§ 
3002, 3011 (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.7020, 
21.7070, 21.7144, 21.7153 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, in Barger v. Principi, 16 Vet. App. 132 
(2002), the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, noting that the statute at 
issue in such cases is found in Chapter 53, Title 38, United 
States Code, and that the provisions of the VCAA are relevant 
to a different Chapter (i.e. Chapter 51).  Therefore, the 
VCAA (and, it follows, its implementing regulations) is not 
for application in this matter.

Nevertheless, the Board notes that the RO explained to the 
veteran the basis for the finding that the debt was valid in 
the August 2003 letter and the March 2004 Statement of the 
Case (SOC).  The RO also afforded him the opportunity to 
present information and evidence in support of his claim.  

The Board additionally observes that the veteran's attorney 
is also representing at least 29 other veterans who were 
found to have overpayments as a result of the investigation 
described below, and the attorney has asked on several 
occasions to have all 30 claims consolidated in a manner 
similar to class action lawsuits.  However, the Board has no 
authority to consolidate appeals in this manner and the 
veteran's attorney has been so advised.  38 U.S.C.A. § 7107 
(West 2002).  Accordingly, this decision will address only 
the appeal of the veteran listed on the title page.  The 
appeals of other veterans represented by the veteran's 
attorney will be the subject of separate Board decisions and 
will be based on the facts of each particular case in light 
of the applicable law and regulations. Pursuant to 38 C.F.R. 
§ 20.1303 (2006), decisions of the Board are considered 
nonprecedential in nature.

The Board further notes that, on numerous occasions, the 
veteran's attorney has made single submissions of evidence 
and argument on behalf of all 30 veterans that he represents, 
which included protected information specific to individual 
veterans, such as VA claims numbers and social security 
numbers.  In response to VA correspondence requesting that 
the veteran's representative submit evidence for individual 
veterans, the veteran through his representative has 
expressly authorized VA to associate his submissions with the 
claims files of each of the veterans that his representative 
represents, even if those submissions include the VA claims 
numbers and social security numbers of the other veterans.  
See statement dated August 22, 2006.  Thus, the Board finds 
that the concerns of the Privacy Act, 5 U.S.C.A. § 552a, and 
similar VA regulations have been adequately and appropriately 
addressed in this instance.  

Moreover, the Board has considered the veteran's 
representative's requests for unredacted documents and other 
information pertaining to the individuals interviewed at RMTU 
and relied upon by VA for its finding of fraud.  However, as 
explained in April 2005 and September 2005 letters from the 
Muskogee RO, the names of veterans were withheld under 
exemptions set forth under 5 U.S.C.A. § 552(b)(3) (West 2002) 
and 38 U.S.C.A. § 5701(a), (f) (2006), which bars disclosure 
of their names and addresses.  The RO also indicated that the 
names and job titles of witnesses involved in the 
investigation were withheld under exemptions set forth in 
5 U.S.C.A. § 552(b)(7), and that VA does not generally 
disclose the names of witnesses involved in an investigation.   
The Board observes that the RO advised the veteran's attorney 
that he could appeal the matter to the VA Office of the 
General Counsel if he disagreed with the decision to provide 
only redacted copies of these documents and provided him with 
appropriate contact information for that office.

The Board believes that the veteran is not prejudiced by VA's 
decision to provide only redacted copies, as he and the 
veteran's attorney are well aware that the individuals 
interviewed during the course of the investigation included 
staff members, faculty, and students of RMTU.  There was 
nothing to prevent the veteran's representative from 
obtaining lay statements from individuals at RMTU on his own 
initiative, and to submit those statements in support of the 
veteran's claim.  There was also nothing preventing the 
veteran's attorney from obtaining and submitting statements 
from the individual veterans he represents, and he has 
submitted several such statements.  As to those veterans 
involved in the investigation who are not represented by the 
veteran's representative, VA is precluded under the Privacy 
Act from revealing their identities or other personal 
information.

The veteran's attorney has also specifically requested that 
VA subpoena all individuals involved in the investigation, 
including both witnesses and VA employees, so that he may 
question them, and he has also objected to VA's reliance on 
the interviews conducted at RMTU, asserting that they amount 
to "hearsay evidence."

However, as noted in Flynn v. Brown, 6 Vet. App. 500, 503 
(1994), the VA benefits claims system does not include such 
adversarial concepts as cross examination, best evidence 
rule, or hearsay evidence exclusion.  See also Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  Certainly, the Board has 
a responsibility to weigh the credibility and probative value 
of testimony provided by the students and faculty at RMTU, 
just as it does any evidence provided by the veteran that is 
the subject of this decision.  However, the Board will not 
reject such testimony solely on the basis that it is hearsay 
evidence.

The Board recognizes that, under 38 U.S.C.A. § 5711(a) (West 
2002), VA has the authority to "(1) issue subpoenas for and 
compel the attendance of witnesses within a radius of 100 
miles from the place of hearing . . .[and] (4) aid claimants 
in the preparation and presentation of claims."  However, in 
38 C.F.R. § 20.711 (2006), the Secretary has defined the 
scope of this subpoena power to include compelling the 
attendance of witnesses within a radius of 100 miles from the 
place of hearing, and to aid in the production of "tangible 
evidence."

The regulation does not contemplate issuing subpoenas to 
allow witnesses to be questioned outside of the context of a 
personal hearing, and even then, the individual must reside 
within a 100 mile radius of the hearing.  Furthermore, the 
regulation specifically provides that a subpoena will not be 
issued to compel the attendance of VA adjudicatory personnel.  
38 C.F.R. § 20.711(a) (2006).   In this instance, the 
veteran's representative has clearly requested subpoenas far 
outside the scope of the situations contemplated by the 
applicable regulation.

In consideration of the foregoing, the Board finds that this 
case is ready for appellate review.




II.	Legal Criteria

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by 38 C.F.R. § 21.7020(b)(23).  38 
U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120 (2006).  
A program of education, in pertinent part, is any unit course 
or subject or combination of courses or subjects, which is 
pursued at an educational institution. 38 C.F.R. § 
21.7020(b)(23) (2006).

The veteran had been previously determined to be eligible for 
Chapter 30 education benefits.  Therefore, he was entitled to 
a monthly benefit for the period of time he was enrolled in, 
and satisfactorily pursuing an approved program of education. 
38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070 (2006).  
The term attendance means the presence of a veteran (i) in 
the class where the approved course is being taught in which 
he is enrolled, or (ii) at a training establishment, or (iii) 
any other place of instruction, training or study designated 
by the educational institution or training establishment 
where the veteran is enrolled and is pursuing a program of 
education.  38 C.F.R. § 20.7042(b)(2) (2006).
In order to receive educational assistance for pursuit of 
program of education, an individual must demonstrate 
satisfactory pursuit of a program, satisfactory conduct, and 
satisfactory attendance.  38 C.F.R. § 21.7153(c) (2006).  VA 
will discontinue educational assistance if the individual 
does not maintain such progress and conduct. Id.  The amount 
of overpayment of educational assistance paid to a veteran 
constitutes a liability of that veteran. 38 C.F.R. § 
21.7144(b) (2006).


III.	Analysis 

The veteran has been charged with indebtedness to VA in the 
amount of $8,673.23. This amount represents payment received 
for Chapter 30 Education Benefits for the period of April 16, 
2001, through April 4, 2003.  In August 2003, the RO notified 
the veteran that a review of records at RMTU showed that he 
did not attend classes, which were certified and paid for by 
VA.  The RO based its August 2003 overpayment determination 
on the results of a VA compliance survey conducted in the 
Republic of the Philippines.  

The Board notes that the February 2003 memorandum details the 
results of the fraud investigation involving education 
benefits at RMTU.  It was noted in the memorandum that its 
findings were based on an extensive review of interviews 
conducted by the Manila RO, correspondences sent in by 
veterans, a review of files at Muskogee, and interviews of 
various VA officials and other individuals. The fraud was 
determined to be perpetuated by all of the 60 veterans 
enrolled at RMTU.

Initially, a routine educational compliance survey was 
conducted by one of the Manila RO Educational Compliance 
Survey Specialists (ECSS) in October 2002. The audit examined 
school records associated with 10% of the veteran student 
population.  Of the 6 records examined, there were 
discrepancies found in all records.  The primary contact at 
RMTU for this survey was the Registrar Clerk.  She made 
available the records of the randomly selected students, 
which consisted of individual envelopes for each student 
containing personal interview forms, immigration papers, 
Certificates of Honorable Discharge, and records from 
previous or secondary schools.  No other documents such as 
school curriculum, enrollment forms, or adding/dropping of 
subject forms were found inside.  

Significant discrepancies were found in the records that were 
reviewed.  For example, some students had no addresses listed 
other than P.O. Box addresses, and others had addresses at 
locations of such distance that it raised questions as to 
regular attendance at any of the campuses of RMTU.  Although 
no overpayments were found based on the available school 
records presented, it was noted that it may be necessary to 
conduct a more extensive compliance survey at a later date, 
including class checks to monitor actual class attendance of 
the students.

Based on the results of the initial survey, a 100% compliance 
audit was then initiated in February 2003.  This audit 
examined records associated with all 60 veteran students.  

The survey began at the San Marcelino Campus by interviewing 
the Chancellor of RMTU, who reported that the veterans had 
established their own school club on campus called the U.S. 
Veteran Students Organization.  He indicated that they were 
allowed to have their own "Vet-Park" inside the campus 
where they often meet, and that they had donated several 
garbage bins located throughout the campus.  The compliance 
survey continued at the Registrar's office of the Porac 
Botolan Campus of RMTU, where additional student records were 
reviewed.  

In reviewing the records, discrepancies were found in all 60 
records.  These included: the absence of final grades for 
certain courses or for entire semesters; different signatures 
or penmanship appearing on certificates of registration (the 
staff of the university reported that sometimes students' 
wives or classmates filled out the forms on their behalf); 
and indications that some students received credits 
consistent with only part-time enrollment even though they 
were receiving VA benefits for full-time enrollment. 

As a result of these findings, the Manila RO subsequently 
conducted a field investigation, which involved eleven Manila 
employees, including 8 field investigators, the head of the 
Field Section, and two Educational Compliance Survey 
Specialists (ECSS's) .  From May 10, 2003, to May 15, 2003, 
they interviewed 39 individuals, including RMTU 
administration officials, professors, veteran students, and 
non-veteran students.

The investigators determined that veteran students were 
listed as enrolled at RMTU, as full time students, solely to 
collect VA benefits, but never really attended classes.  The 
veterans would meet once a week at a location on campus and 
circulate attendance sheets for the various classes they were 
enrolled in and signed them.  The elected leader of the group 
would turn the sheets into the relevant professors. Mid-term 
and final examinations were done collectively by a group of 
veterans.  All the veterans received passing grades.

In depositions, some instructors revealed that they did not 
personally verify the presence of the veteran's students in 
their classes, but, instead, relied on attendance sheets 
regularly submitted by a representative of the veteran 
students.  Some of the instructors indicated that they either 
did not know whether the veteran students actually attended, 
and some admitted that they were aware of the fact that the 
veteran students did not attend many classes.  Instructors 
also gave various reasons for the different treatment 
accorded veteran students over non-veteran students, such as 
language barriers, "humanitarian reasons," or the veteran 
students already having advanced knowledge.  Some faculty 
members acknowledged that veteran students were only expected 
to act as financiers by providing monetary assistance to 
complete projects while the non-veteran students were 
expected to do the labor.  Several faculty members and non-
veteran students reported that the non-veteran students were 
stringently held to the requirement of reporting to class 
five days a week, but that veteran students were not.  Some 
faculty members also admitted that he had been given cash 
incentives by the administration, which they were told came 
from donations by the veteran students.

The scheme was found to have been happening for decades with 
one teacher disclosing that veteran students had been 
enjoying the arrangement since that teacher had started in 
1989.  Most teachers, staff, and non-veteran students 
admitted that the veteran students had not been attending 
classes, which was contrary to the insistent claims of the 
veteran students that they had.  

The school also benefited because the veterans would pay for 
various expenses the school could not afford, to include new 
curtains, sports equipments, water dispensers, renovations, 
holiday party expenses, etc. The veterans also provided cash 
payments directly to professors and school administration 
officials. All the veterans were enrolled in the Diploma in 
Agriculture or the Bachelors in Agriculture program under the 
College of Agriculture.

Thereafter, in February 2004, an agent of the Criminal 
Investigation Division of the VA Office of Inspector General 
(OIG) in San Francisco, California, completed a report 
regarding his review of the situation at RMTU.  The agent 
explained that his analysis was based on an extensive review 
of the documentation detailing interviews conducted by the 
Manila RO, correspondence sent by the veterans, a review of 
files at the Muskogee RO, and interviews of various VA 
officials and other individuals.  The agent further explained 
that his review was also based on 14 years of experience as a 
Special Agent with the OIG, some of which has been as a 
Resident Agent in Charge.  The agent noted that he had 
extensive training in conducting fraud investigations, and 
has also worked extensively in the Philippines on VA-related 
investigations.  

Based on his review, the agent concluded that fraud was 
committed by the 60 veterans who had attended RMTU, and it 
was his recommendation that all administrative action be 
taken to recover monetary damages suffered by VA and to 
forfeit the benefits of the involved veterans.  However, 
based on the complexities and expense of prosecuting 
individuals in the Philippines, the OIG decided not to 
proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that 
the essence of the "scheme" at RMTU was that veteran 
students were listed as enrolled at RMTU, as full time 
students, solely to collect VA benefits.  They never really 
attended classes, and would meet once a week at a location on 
campus to circulate attendance sheets for various classes 
they were enrolled in.  They would sign these sheets, and a 
representative would take them to the relevant professors.  
The students were given mid-term and final exams, but these 
exams were given to a representative, and taken to the 
veteran's park, where they would be answered collectively 
based on the "honor system."  All of the veterans would 
subsequently receive passing grades, and the school benefits 
from this system because the veterans would pay for various 
expenses, usually collectively, through money collected by 
their "treasurer."  It was noted that items paid for by the 
students included new curtains, sports equipment, water 
dispensers, renovations, holiday party expenses, and the 
materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' 
guilt included the following: the testimony of 13 
professors/instructors, plus the Dean of Agricultural 
Technology, who indicated that the veterans never attended 
classes; the testimony of seven non-veteran students and one 
veteran student that was not involved in the scheme, who all 
indicated that the veterans did not attend classes; and the 
testimony of non-veteran students, who indicated that the 
veterans began attending classes regularly after the onset of 
the investigation by the Manila RO.  The agent also pointed 
to the joint statement signed by 17 of the veteran students 
in which they asserted that they met the minimum requirement 
of 1 hour of classroom instruction per week and/or 3 hours of 
laboratory time for each subject.  The agent found that this 
statement was clearly contrary to the testimony provided by 
instructors and fellow students, but is indicative of their 
knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at 
Laney College in Oakland, California, and that scheme 
resulted in a loss of $6 million for VA.  The agent indicated 
that it was his belief that the scheme at Laney College was 
exported from the school in the Philippines, as there were 
many similarities beyond just the mechanics of the scheme, 
similar terminology, and the fact that the RMTU scheme had 
reportedly been going on since the 1980's.  Furthermore, 
several RMTU professors noted that, when the naval center was 
still active, they had many more veterans enrolled.  The 
agent noted that the students at Laney College had been sued 
in Federal Court under the Civil False Claims Act, and most 
of them paid double damages plus fines.

In August 2003, the veteran that is the subject of this 
decision, received a letter from the Muskogee RO advising him 
that he had been certified and paid educational assistance 
benefits for attending RMTU from April 16, 2001, through 
April 4, 2003, but that their findings indicated that he did 
not attend classes during that period.  His payments were 
stopped, which resulted in an overpayment in the amount of 
$8,673.23.  He was advised of his right to request a waiver 
of this overpayment.

In the August 2003 notice of disagreement, the veteran 
asserted that he attended all of the classes for which was 
enrolled from April 16, 2001 to April 4, 2003. He submitted a 
copy of his official transcript of record from RMTU, a 
Certificate of Attendance signed by the Campus Registrar at 
RMTU, a Certification of Attendance signed by his former 
professor and the Vice-Chancellor & Campus Director for 
Instruction at RMTU, and Enrollment Certification forms for 
RMTU for the periods of November 4, 2002 to April 4, 2003; 
April 16, 2001 to May 25, 2001; and April 15, 2002 to May 24, 
2002.  Neither the veteran, in his notice of disagreement, 
nor his attorney in subsequent communications, expressed a 
request for waiver of this debt, as noted in the Introduction 
above. Instead, the veteran's attorney continued to argue 
that the debt was not valid.  

In 2007, the veteran's attorney submitted several statements 
signed and dated in March 2005 by instructors at RMTU 
stating, as a general matter, that they would never misreport 
a student's attendance and discussing the conduct of the 
investigation.  

It is noted, however, that the veteran has not presented 
evidence that is contradictory to the investigative findings 
detailed in the aforementioned February 2003 memorandum for 
any time relevant to his current appeal.  Indeed, the 
veteran's statements tend to support the investigative 
findings.  At his May 2003 deposition, the veteran admitted 
that the veteran students on his RMTU campus were seldom seen 
in school after enrollment.  He also explained that he acted 
as the group leader and was responsible for maintaining the 
record of attendance for veteran students and giving the list 
to his instructor.  He additionally reported that the veteran 
students funded most of the projects in the school.  While 
the veteran reported that he went to school everyday, he 
further explained that he and other veteran students at RMTU 
usually stayed at the kiosk that they built and donated to 
the school and that their grades were determined by 
presenting projects in front of the class or taking 
examinations.  Moreover, the veteran indicated that he, like 
other veteran students, engaged in these activities because 
school authorities tolerated the actions.  

The Board further notes other evidence of record pertaining 
to the veteran tends to support the investigative findings as 
well as the veteran's description of how class attendance was 
recorded and grades were distributed at RMTU.  Indeed, one of 
the veteran's former professors reported that the veteran 
would submit to him or her an attendance sheet for veteran 
students enrolled in that class every month.  The professor 
also indicated that he or she knew that veteran students, on 
the whole, received passing grades but did not attend classes 
regularly.  Another professor explained in a May 2003 
deposition that the veteran attended his or her class every 
Tuesday and Wednesday during that semester; however, he did 
not normally finish the required number of hours and would 
leave earlier than regular students.  Although one veteran 
student revealed in his May 2003 deposition that the veteran 
had been his classmate during one semester and attended class 
regularly during that time, he did not indicate that the 
veteran actually participated in the class and fulfilled 
class requirements like a non-veteran student.  None of the 
2005 depositions by RMTU instructors pertained to this 
individual veteran.  The Board further observes that a 
professor reported in a May 2003 deposition that a "Mr. D." 
really participated in his or her classes together with 
regular students; however, there is no clear indication that 
the professor is referencing the veteran involved in the 
current appeal.  There is, in fact, another veteran with the 
same last name as the veteran that is the subject of this 
decision.  Moreover, it is not shown to be consistent with 
the deposition testimony offered by the veteran or the 
overall findings shown by the investigation, which the Board 
affords more probative weight in this regard.              

The Board has also considered the assertion by the veteran's 
attorney that one or more of the employees of the Manila RO 
insinuated to the veteran students and faculty of RMTU that 
they were open to bribes, and that it was only the failure to 
pay such bribes that resulted in the findings of the RO's 
investigation.  In support of this assertion, he has 
submitted statements from several of the veteran students who 
were the subject of the investigation at RMTU.  Certainly, 
such allegations are troubling.

However, the only evidence suggesting that RO employees 
undertook such conduct are apparently the assertions of the 
attorney's clients.  Their credibility must be weighed 
against the numerous depositions from faculty members and 
non-veteran students indicating that the veteran students did 
not attend classes, and the specific findings of fraud were 
made by both the Manila RO and the OIG in San Francisco.  It 
is difficult to imagine that a failure to accept bribery 
offers from Manila RO employees could have resulted in the 
fabrication of the substantial amount of evidence obtained by 
that RO of the scheme that apparently existed in RMTU.  
Furthermore, the depositions and other documents created as a 
result of their investigation were independently reviewed by 
the OIG in San Francisco, as well as statements of the 
veteran students.  The OIG specifically found that fraud had 
occurred at RMTU.  It seems extremely unlikely that the 
employees of the Manila RO could have fabricated the 
testimony of the faculty members and students at RMTU who 
reported that the veterans were allowed to pass classes 
without attending in exchange for gifts, and it also seems 
equally unlikely that the faculty members or students at RMTU 
would testify to such if the practice was not actually 
occurring.  There seems to be no motivation for either 
faculty or non-veteran students to lie about such a scheme if 
it did not, in fact, exist.

The Board's conclusions in this regard appear consistent with 
the findings of the Special Agent of Los Angeles OIG, as 
explained in his December 2004 letter.  That agent explained 
that it had chosen not to pursue an investigation into the 
bribery charges against D.B. because the complainants were 
the same individuals who were the subject of the RMTU 
investigation, and that they had a strong motivation to 
discredit the VA investigators who uncovered their scheme.  
It was noted that the San Francisco OIG had conducted an 
extensive review of the situation at RMTU, and had concluded 
that there was an "overwhelming" amount of the evidence 
indicating that those students had engaged in a fraudulent 
scheme.  It was further noted that D.B. was not in charge of 
the field investigators, and had no authority over the 
outcome of the investigation.  The evidence collected of the 
scheme was obtained by eleven different field investigators, 
and D.B. had no authority over any of them.  Moreover, the 
management of the Manila RO was involved in planning the 
investigation from the outset, and he would have not have 
been able to exercise considerable influence over the 
outcome.  It was noted that bribers were typically solicited 
by individuals that had authority to effect some type of 
outcome, which was a scenario that did not exist here.  For 
these reasons, the Special Agent determined that the 
allegations lacked credibility and had been put forth in an 
attempt to obscure the issues and deflect the guilt of the 
involved veterans.

The veteran and his attorney have pointed to various 
documentation from RMTU in support of his appeal, including 
Enrollment Certifications and a transcript of passing grades.  
However, it was implicit in the scheme discovered by the 
Manila RO, and later confirmed by the OIG, that the veteran 
students at RMTU received course credit in return for the 
donations and gifts that they provided the school.  
Certainly, it is clear that RMTU routinely confirmed to the 
RO that these students were enrolled, attending classes, and 
receiving passing grades.  Documentation to that effect, such 
as transcripts or enrollment certifications, in no way 
contradicts the findings of the Manila RO or the OIG, and the 
Board finds it to be of no probative value.

In support of the veteran's claim, his attorney has cited to 
the provisions of 38 C.F.R. § 21.7153(c), which defines 
"satisfactory attendance" on the part of a beneficiary as 
meeting the regularly prescribed standards of the educational 
institution in which he is enrolled.  He essentially argues 
that, because the school accepted the veteran's attendance as 
adequate, VA is obligated to do so regardless of the 
frequency of the veteran's actual attendance.

However, as discussed in detail above, there is persuasive 
testimony of record from faculty members and non-veteran 
students at RMTU that the veteran students were not being 
held to the same standards of attendance or class 
participation that the non-veteran students were, and that 
this was due to the donations made to the school by the 
veteran students.  Under these circumstances, it cannot be 
said that the veteran students were meeting the regularly 
prescribed standards of RMTU as contemplated by 38 C.F.R. 
§ 21.7153(c). 

Furthermore, it is implicit in all of the statutes and 
regulations dealing with the administration of Chapter 30 
benefits that a veteran beneficiary be pursuing a meaningful 
program of education in exchange for his VA benefits.  As 
noted, the scheme discovered by the Manila RO involved 
beneficiaries who received course credit and passing grades 
without having to attend classes or otherwise participate in 
class in return for monetary donations and other gifts they 
made to the university.  It is difficult for the Board to 
imagine any argument that could justify this scheme as being 
consistent with the purpose of Chapter 30 benefits.  To the 
contrary, the participants of the scheme, including this 
veteran, either must have known, or should have known, that 
receiving VA benefits based on their enrollment at RMTU 
amounted to defrauding the government.  In the Board's 
opinion, the school's complicity does not in any way mitigate 
the actions of the veteran in participating in this scheme.

In consideration of the foregoing, the Board finds that the 
veteran either knew or should have known that he was 
accepting education benefits for purposes other than what was 
intended as it is clear that veteran students were given 
preferential treatment at RMTU due to the financial benefits 
bestowed upon the institution.  The evidence further reflects 
that the veteran was not required to participate in his 
classes as a regular student to receive passing grades in 
classes for which he was enrolled at RMTU for the periods 
relevant to the current appeal.  Thus, the Board concludes 
that veteran's debt in the amount of $8,673.23 was validly 
created.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits in the calculated amount of 
$8,673.23 was validly created.  The appeal is denied.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


